Citation Nr: 0638328	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
June 2006, and 50 percent thereafter.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from August 1971 to March 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In February 2006, the veteran testified in support of his 
claims at a video hearing held before the Board.

The Board remanded these matters in April 2006 for additional 
development.

In a December 2005 statement submitted to the RO, the veteran 
stated that he was losing his job because of PTSD.  In August 
2006, the veteran filed a claim for a total rating based on 
individual unemployability.  This matter is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1. Hypertension is not related to the veteran's active 
service or service-connected diabetes mellitus, and did not 
manifest to a compensable degree within a year of the 
veteran's discharge from active service.

2.  Prior to June 2006, the veteran's service-connected PTSD 
was manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Since June 2006, the veteran's PTSD has been manifested 
by a level of impairment that more nearly approximates severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people; and by severe 
occupational impairment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to another service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  Prior to June 2006, the criteria for a rating in excess 
of 30 percent for PTSD were not met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  As of June 2006, the criteria for a 70 percent rating for 
PTSD have been met.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-21.

In an August 2002 letter, the  RO provided the veteran with 
notice regarding the evidence necessary to establish to 
substantiate a claim for service connection.  This letter 
also explained VA's duty to assist in obtaining evidence to 
support the claim.  and informed the veteran what evidence VA 
would obtain on his behalf and what evidence VA would assist 
him in obtaining.  The veteran was notified that he should 
submit any pertinent evidence in his possession.  The veteran 
was also informed that he was ultimately responsible for 
obtaining any evidence not in the possession of the federal 
government.  This VCAA notice letter complied with the timing 
requirements of Pelegrini, as it was provided prior to the 
rating decision on appeal.  

In May 2006, the RO provided the veteran with notice 
regarding the evidence required to establish a disability 
rating and an effective date, should his service connection 
claim be granted.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The RO secured the service 
medical records and relevant post-service private and VA 
medical records and associated them with the claims file.  
The veteran has been afforded VA examinations for his 
increased rating and service connection claims.  The veteran 
has also had a video hearing during which he presented 
testimony regarding the claims on appeal.  The veteran has 
not since identified any relevant evidence.  The Board 
therefore finds that the duty to assist has been satisfied.



II.  Analysis of Claims

A.  Service connection for hypertension

The veteran seeks service connection for hypertension.  In 
statements submitted in support of his claim and in his 
testimony, the veteran contends that hypertension developed 
secondary to his service-connected conditions of diabetes 
mellitus.    Alternatively, the veteran contends that his 
service-connected diabetes mellitus aggravates his 
hypertension.    In a November 2004 statement, the veteran 
also claimed that hypertension might be causally related to 
PTSD. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006). 
 
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  38 
C.F.R. § 3.310 (b) (2006).

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995). In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for diabetes mellitus in 
January 2002.  In June 2002, the veteran filed a claim for 
service connection for hypertension secondary to service-
connected diabetes.

As previously indicated, the veteran in this case had active 
service from December 1968 to March 1974.   There is no 
indication that service connection for hypertension may be 
granted on a presumptive basis. The service medical records 
are negative for any diagnosis of treatment of hypertension.  
There is also no evidence of a diagnosis of hypertension 
within the initial year following discharge from service.  
The earliest record of treatment for hypertension is 
contained in private hospital records from 1988, which 
reflect that the veteran was hospitalized with a diagnosis of 
cerebrovascular accident, hypertension and diabetes.  

In January 2003, the veteran underwent a VA examination.  The 
veteran reported a history of being diagnosed with 
hypertension following a cerebrovascular accident.  A blood 
pressure reading of 100/70 was recorded on examination.  The 
examiner diagnosed hypertension, well-controlled by 
medication.  The examiner opined that the veteran's 
cerebrovascular accident was secondary to hypertension and 
not due to any latent diabetic complications.  The examiner 
noted that there was no evidence of diabetic nephropathy.  
The examiner concluded that the veteran's hypertension is not 
related to diabetes mellitus.   

At a September 2004 VA examination, the examiner noted blood 
pressure of 120/70.    The examiner diagnosed hypertension 
and stated that it was not causally related to diabetes.  At 
a June 2006 VA examination, the veteran reported a history of 
a stroke  in 1988.  The veteran reported using insulin for 
treatment of diabetes mellitus since 1988.  The examiner 
noted that the veteran did not have a history of heart 
attack, heart failure or renal insufficiency.  Blood pressure 
readings taken during the examination were 112/70, 114/72 and 
112/68.  The examiner diagnosed hypertension.  

Addressing the question of service connection, the examiner 
opined that the veteran's diabetes mellitus and hypertension 
are not causally related.  The examiner stated that symptoms 
such as numbness or tingling that the veteran had prior to 
the diagnosis of diabetes were not related to hypertension.  
The examiner noted that a laboratory report showed no finding 
of protein in the urine and stated that it was the consensus 
opinion of the medical staff that hypertension in the absence 
of proteinuria is not related to diabetes mellitus.  The 
examiner concluded that, in the absence of proteinuria or 
evidence of nephropathy, the veteran's hypertension is not 
aggravated or affected in any measurable way by diabetes.  

The examiner also opined that the veteran's PTSD did not 
cause hypertension.  The examiner stated that, while there 
are episodic periods of stress caused by PTSD, there is no 
convincing evidence that PTSD contributes to the 
establishment of sustained hypertension.   

Other medical evidence in this case includes a statement in 
which a nurse practitioner who has treated the veteran opines 
that his hypertension is causally related to diabetes 
mellitus.  It is incumbent upon the Board to weigh medical 
opinions so as to determine their relative weight, and the 
Board may favor the opinion of one competent medical expert 
over that of another so long as an adequate statement of 
reasons and bases is provided.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In this case, the Board accords greater weight to the 
opinions rendered by the examining VA physicians, all of whom 
found no nexus between the veteran's service-connected 
diabetes and his hypertension.   These opinions are more 
probative of the issue at hand.  The VA examiners' opinions 
were based upon a review of the veteran's entire claims file 
and include specific references to the veteran's medical 
history.  In contrast, the opinion submitted by the veteran 
was formed without a review of the entire claims file and 
does not contain any specific references to the veteran's 
medical history. 

Taking all of this evidence into account, the Board finds 
that hypertension was not incurred during service or 
aggravated by service and is not proximately due to the 
service-connected disabilities of diabetes mellitus or PTSD.  
The Board also finds that the evidence does not show that 
diabetes mellitus aggravated the veteran's hypertension.  As 
the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  Rather, as there 
is a preponderance of the evidence against the claim for 
service connection for hypertension, the claim must be 
denied.

B.  Increased initial evaluation for PTSD

The veteran seeks a higher initial evaluation for PTSD, which 
was assigned a 30 percent evaluation.  Since June 2006, a 50 
percent evaluation has been assigned.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate  or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2006).

In this case, the RO has evaluated the veteran's PTSD 
pursuant to Diagnostic Code (DC) 9411, which is governed by 
the General Rating Formula for Mental Disorders (formula).  
The formula provides for a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.

VA medical records from 2003 to the present document ongoing 
outpatient treatment for PTSD.    These  records indicate 
that the veteran has reported hyperarousal, hypervigilance, 
irritability and mood swings.  He has also complained of 
difficulty being around people and managing employment.  At a 
January 2003 VA examination, the veteran reported that he 
became a recluse after returning from Vietnam.  He reported 
that he did not like to be around people. He reported living 
alone and working as a truck driver.  He complained that his 
sleep was sometimes disrupted by nightmares.  The examiner 
noted that the veteran was fully oriented with no problems of 
concentration, abstraction or language function.  The 
examiner stated that the veteran was not suicidal and that 
there were no indications of any hallucinations or delusions.  
The examiner diagnosed PTSD and assigned a GAF of 58.   These 
records reflect that, in December 2005, a VA physician opined 
that the veteran would have difficulty sustaining competitive 
employment in almost any job. 

In his February 2006 Board hearing, the veteran testified 
that he had trouble at work because of his attitude.  The 
veteran further stated that he was told he would have to quit 
his job or be fired.   He testified that he has a hard time 
making acquaintances and does not trust people.  

At a June 2006 VA examination, the veteran reported that he 
quit his job as a truck driver in January of 2006.  He 
reported that he did not get along with his supervisor, with 
other employees or with customers and that he had a choice to 
resign from his job or be fired.  The examiner observed that 
the veteran was fully oriented with no memory problems.  The 
examiner noted that the veteran's affect was constricted and 
bordered on being hostile.  The examiner noted that the 
veteran had a history of alcohol abuse but reported that he 
had not had any alcohol in 32 years.  The examiner concluded 
that the veteran was isolated and depressed, with that 
depression being aggravated by the veteran being out of work.  
The examiner opined that the veteran was not at a serious 
risk for suicide.  The examiner noted  significant and 
serious industrial and social impairment and found it 
unlikely that the veteran will be able to return to gainful 
employment.  The examiner opined that the veteran's condition 
had become severe since January 2006 and noted a guarded 
prognosis for improvement in social or industrial capacity.  
The diagnosis was PTSD, alcohol abuse in full remission and 
major depressive disorder, secondary to PTSD.   The examiner 
assigned a GAF of 45. 

Prior to June 2006, the evidence establishes that, while the 
veteran had occupational and social impairment attributable 
to PTSD, he was able to maintain gainful employment, with 
some difficulty.  Medical findings from the period prior to 
June 2006 reflect that the veteran would have difficulty 
sustaining employment but do not establish industrial or 
social impairment of a magnitude that would prevent the 
veteran from maintaining gainful employment. 

Upon VA examination in June 2006, the findings indicated that 
the veteran's industrial and social impairments had  become 
severe significant enough to prevent him from returning to or 
maintaining gainful employment.  

In sum, the evidence demonstrates that the veteran currently 
has an inability to maintain effective work and social 
relationships.  The veteran has reported that he spends most 
of his time alone and avoids being around people and that he 
left his last employment due to his irritability and 
conflicts with co-workers.  The June 2006 VA examination 
found that the veteran's symptoms were severe and that it was  
unlikely that the veteran would be able to return to gainful 
employment.  The Board therefore finds that, as of June 2006, 
the level of disability attributable to the veteran's 
service-connected PTSD satisfies the criteria for the 
assignment of a 70 percent rating.    




ORDER

Service connection for hypertension is denied.

Prior to June 2006, an initial evaluation in excess of 30 
percent for PTSD is not warranted.  To this extent, the 
appeal is denied.  

Since June 2006, an evaluation of 70 percent for PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


